

EMERITUS DIRECTOR AGREEMENT


This Emeritus Director Agreement (this "Agreement") is entered into this 30th
day of  June,  2011 (the “Effective Date”), by and between Roma Financial
Corporation (the "Company"), with its primary place of business headquartered in
Robbinsville, New Jersey, and Maurice T. Perilli (“Executive”).


WHEREAS, Executive is currently serving as the Chairman of the Board of
Directors of the Company and Roma Bank (“Bank”) and an Executive Vice President
and employee in accordance with an Employment Agreement by and among the
Executive and the Company and the Bank dated July 1, 2010, as attached hereto as
Attachment A and incorporated herein by reference (“Prior Agreement”); and


WHEREAS, the Executive has expressed an interest in retiring as a director,
officer and employee of the Company and the Bank effective as of June 30, 2011
(“Retirement Date”); and


WHEREAS, the Company recognizes the specialized knowledge and expertise of
Executive related to the business affairs of the Company and the Bank and the
financial industry generally, and that upon the Executive’s retirement, the
Board of Directors of the Company wishes to appoint the Executive to the
position of Emeritus Director and to enter into a consulting relationship with
Executive; and


WHEREAS, Executive and the Company desire to enter into the consulting
relationship contemplated herein upon the terms and conditions hereinafter
contained;


NOW, THEREFORE, in consideration of the covenants and terms contained in this
Agreement, and of the mutual benefits accruing to the Company, the Bank and
Executive therefrom, the Company and Executive, intending to be legally bound,
do hereby agree as follows:




1.           Business Relationship


The Executive has submitted his letter of retirement as a director, officer and
employee of the Company and the Bank effective as of the Retirement Date,
attached hereto as Attachment B. Effective as of the day immediately following
the Retirement Date (the “Commencement Date”), the Board of Directors of the
Company hereby appoints the Executive as an Emeritus Director for a period of
one year thereafter (the “Term”).  During such Term, Executive hereby agrees to
be retained by the Company as an Emeritus Director and serve the Company as an
independent contractor, and not as an employee, with such duties and
responsibilities as set forth in Section 2.


 
1

--------------------------------------------------------------------------------

 


2.           Consulting Services


Executive agrees that during the Term of this Agreement he will serve the Board
of Directors of the Company as an Emeritus Director, as follows:


 
A.
Executive will devote his best efforts, as an independent contractor, in the
performance of his duties to serve as a consultant to the incoming Chairman of
the Board of the Company, to the President and CEO of the Company and to the
Board of Directors of the Company generally. The Executive, as an Emeritus
Director shall not be a director, officer or employee of the Company or the Bank
and shall not be subject to the direct control or supervision of the President
of the Company or the Bank with respect to the time spent, research undertaken,
or procedures followed in the performance of consulting services rendered
hereunder.  During the Term of this Agreement, Executive agrees to consult with
the Company, as requested by the Company’s President or its Chairman, on matters
related to the business affairs and operations of the Company and its
subsidiaries, including operational matters, retention of customer
relationships, loan workout matters, strategic planning and product development,
merger and acquisition analysis, and business development opportunities that may
be available to the Company and its subsidiaries. An office and secretarial
assistance will be made available during regular business hours to facilitate
the performance of consulting services requested under the provisions of this
section.



 
B.
Executive shall exercise a reasonable degree of skill, prudence and care in
performing the services referred to in Section 2.A. above.



 
C.
The Executive acknowledges and agrees that he will comply with the provisions of
Section 11 of the Prior Agreement [Non-Competition] during the Term of this
Agreement (the “Continuing Restrictions”).  The Executive acknowledges and
agrees that in the event of any breach or threatened breach of this Section 11
of the Prior Agreement, the Company’s remedies at law will be inadequate and, in
any such event, the Company shall be entitled to commence an action for
preliminary and permanent injunctive relief and other equitable and monetary
relief in any court of competent jurisdiction.



 
D.
Executive shall be available to render services to the Company under this
Agreement as requested by the President of the Company upon not less than five
days written notice.   Executive shall not be obligated to render any services
under this Agreement during such period when he is unable to do so due to
illness, disability or injury or during reasonable periods of personal leave.



 
E.
Executive shall not enter into agreements or make commitments on behalf of the
Company without the prior written consent or approval of the Company’s
President.





 
2

--------------------------------------------------------------------------------

 




3.           Compensation


 
A.
The Company agrees to pay Executive for his services performed under this
Agreement and for his commitments and agreements as contained herein, a monthly
retainer of $17,666.67 (“Retainer”) for each month following the Commencement
Date during the Term of this Agreement.  Such Retainer will be paid directly to
Executive on the last business day of each month during the Term, not to exceed
twelve (12) Retainer payments during any one year period and the aggregate sum
of $212,000.   The parties agree that Executive shall not be entitled to
participate in or receive benefits under any of the Company’s programs
maintained for its employees with respect to services rendered under this
Agreement.  During the Term of this Agreement, Executive acknowledges that he is
not covered by any worker compensation or unemployment insurance policy or
program maintained by the Company.  Executive acknowledges that all compensation
paid in accordance with this Agreement will be reported to the Internal Revenue
Service on IRS Form 1099, not on IRS Form W-2.  Any compensation received under
this Agreement shall not impact any compensation being received or that may be
received in the future related to the Executive’s prior service as an employee
of the Company or the Bank.  Notwithstanding the foregoing, during the Term, the
Company shall reimburse Executive, on a monthly basis, for the cost of
continuation of health insurance coverage as provided under the Company’s health
plans for full time chairmen and presidents who retire, not to exceed one
reimbursement for each monthly period during the Term.

 
 

 
B.
The Company hereby agrees to reimburse Executive for all reasonable expenses
incurred by Executive on behalf of, and with the consent of, the Company,
provided that Executive shall furnish appropriate documentation of such expenses
and receives prior approval of such expenses.



 
C.
During the Term of the Agreement, such previously awarded Stock Awards and Stock
Options will continue to be earned in accordance with such applicable Award
Agreements.



 
D.
Notwithstanding anything in the Prior Agreement to the contrary, except as
detailed herein, the Executive acknowledges and agrees that he will not be paid
any severance pay resulting from his retirement and termination as an officer
and employee of Roma Financial Corporation, Roma Bank and Roma Financial
Corporation, MHC.



4.           Other Conditions


Executive shall have no supervisory authority over any employee or officer of
the Company, nor shall the Company be required in any manner to implement any
plans or suggestions Executive may provide.


 
3

--------------------------------------------------------------------------------

 


5.           Term Renewal and Termination


 
A.
Termination for Cause.  The Company may terminate this Agreement at any time for
"Just Cause."  “Termination for Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than minor
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.  In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institutions industry.  Executive shall not
have the right to receive compensation or other benefits for any period after
Termination for Cause.  Any stock options previously granted to Executive under
any stock option plan of the Company or any subsidiary or affiliate thereof,
shall become null and void effective upon Executive’s receipt of Notice of
Termination for Cause, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause.

 
 
B.
Notwithstanding anything herein to the contrary, this Agreement may be
terminated by the Company or Executive at any time for any reason prior to the
expiration of the Term upon furnishing not less than thirty (30) calendar days
prior written notice to the other party; provided, however, that any such prior
termination of the Agreement shall not impact the Continuing Restrictions or the
Retainer payable hereunder during the Term.



 
C.
Disability or Death.  In the event of the Disability (as hereinafter defined) or
death of Executive, this Agreement shall terminate without further action by the
Company; provided that the Company shall nevertheless be obligated to pay the
Executive (or his estate) for any periods of work performed prior to Disability
or death and for all Retainer payments due through June 30, 2012 without regard
to any prior termination of the Agreement.  For purposes of this Agreement,
“Disability” means the total and permanent disability of the Executive within
the meaning of the Social Security Act.



D.           The Term may be extended by the mutual agreement of the parties.


6.           Confidential Business


Executive, during the Term of this Agreement, will not, without the express
written consent of the Company, directly or indirectly communicate or divulge
to, or use for his own benefit or for the benefit of any other person, firm,
association, or corporation, any trade secrets, proprietary data or other
confidential information communicated to or otherwise learned or acquired by
Executive from the Company while serving as a consultant, except that Executive
may disclose such matters to the extent that disclosure is (a) requested by the
Company or (b) required by a court or other governmental agency of competent
jurisdiction.  
 
 
 
4

--------------------------------------------------------------------------------

 
 
The provisions of this Section 6 shall survive any expiration or termination of
this Agreement.


7.           Independent Contractor


The parties hereto agree and acknowledge that the relationship between Company
and Executive shall be that of an independent contractor and not that of
employer-employee, master-servant or principal-agent.  Nothing in this
Agreement, or its implementation, shall be construed to be to the contrary.


8.           Complete Agreement


This Agreement, and any attachments or exhibits appended hereto, including the
Prior Agreement, shall represent the complete agreement between the Company and
Executive concerning the subject matter hereof and supersedes all prior
agreements or understandings, written or oral.  No attempted modification or
waiver of any of the provisions hereof shall be binding on either party unless
made in writing and signed by both Executive and the Company.


9.           Notices


Any notice required or permitted to be given hereunder shall be in writing and
shall be effective three (3) business days after it is properly sent by
registered or certified mail, if to the Company to the President at the
administrative offices of the Company, or if to Executive to the address set
forth beneath his signature to this Agreement, or to such other address as
either party may from time to time designate by notice.


10.           Assignability


This Agreement may not be assigned by either party without the prior written
consent of the other party, except that no consent is necessary for the Company
to assign this Agreement to a corporation succeeding to substantially all the
assets or business of the Company whether by merger, consolidation, acquisition
or otherwise. This Agreement shall be binding upon Executive, his heirs and
permitted assigns and upon the Company, its successors and permitted assigns.


11.           Severability


Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
non-enforceability of any section shall not invalidate or render non-enforceable
any other section contained herein.  If any section or provision in a section is
found invalid or unenforceable, it is the intent of the parties that a court of
competent jurisdiction shall reform the section or provisions to produce its
nearest enforceable economic equivalent.


 
5

--------------------------------------------------------------------------------

 


12.           Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States where applicable and
otherwise by the substantive laws of the State of New Jersey.  Notwithstanding
anything herein to the contrary, any payments made to Executive pursuant to this
Agreement, or otherwise, shall be subject to and conditioned upon compliance
with 12 USC '1828(k) and any regulations promulgated thereunder.
 
13.           Section 409A Compliance.
 
 
A.
Notwithstanding anything herein to the contrary, the Company shall make
reasonable efforts to administer this Agreement and make payments hereunder in a
manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and notices promulgated thereunder, such that any payments made
would result in the requirement for the recipient of such payments to pay
additional interest and taxes to be imposed in accordance with Section
409A(a)(1)(B) of the Code; provided, however, the Company shall not have any
responsibility to Executive or any beneficiary(ies) with respect to any tax
liabilities that may be applicable to any payments made under this Agreement,
whether such tax liabilities are applicable to compliance with Section 409A of
the Code or otherwise.



 
B.
If any provision of this Agreement shall be determined to be inconsistent with
the requirements of Section 409A of the Code, then, the Agreement shall be
construed, to the maximum extent possible, to give effect to such provision in a
manner consistent with Section 409A of the Code, and if such construction is not
possible, as if such provision had never been included.



 
C.
"Termination of Service" as an Executive shall have the same meaning as
"separation from service," as that phrase is defined in Section 409A of the Code
(taking into account all rules and presumptions provided for in the Section 409A
regulations).











+++THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK+++


 
6

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
                               Roma Financial Corporation (“Company”)
 
                               By:_______________________________
                                     Name: Peter A. Inverso
                                     Title: President and CEO
 


 


 
                               By:_______________________________
                                     Maurice T. Perilli, Executive
 
                                 Address:






7
 